Hall, Presiding Judge.
Defendant appeals from two orders of the trial court. One is from the denial of a motion to dismiss plaintiffs claim. The other is from an order granting a default judgment on the pleadings to the plaintiff on the question of liability and providing for a jury trial as to the damages. There is no certificate.
The appellee moves to dismiss the appeal on the ground that there is no final judgment in the case. The motion is granted. Code Ann. § 6-809 (b) (2).
Appellant contends that the case is appealable without a certificate under Code Ann. § 6-901 because of the fact that the matter was heard at chambers. The section is inapplicable. "Section 6-901 was amended so as to strike language referring to 'bills of exception,’ and to remove other language dealing with matters elsewhere covered by the Act. The section was preserved in part only because of uncertainty as to the extent to which it confers jurisdiction on the appelllate courts. See Stark v. Waters, 214 Ga. 597, 600 (106 SE2d 401).” Leverett, The Appellate Procedure Act of 1965, 1 Ga. State Bar J. 451, 495.

Appeal dismissed.


Deen and Stolz, JJ., concur.